Citation Nr: 0502313	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  04-09 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Osgood-Schlatter 
disease, left knee.

2.  Entitlement to an initial compensable rating for 
residuals of a ganglion cyst, right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to March 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in May 2004.  A transcript of that hearing is 
associated with the claims file.  

The issue of entitlement to an initial compensable rating for 
residuals of a ganglion cyst, right wrist, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence demonstrates that the veteran's left knee 
disability, to include the presence of Osgood-Schlatter 
disease, was first identified during service.


CONCLUSION OF LAW

Osgood-Schlatter disease, left knee, was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has considered this new 
legislation with regard to the issue on appeal and finds 
that, given the favorable action taken herein, no further 
assistance in developing the facts pertinent to this issue is 
required.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for Osgood-Schlatter disease, left knee.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Based on a review of the claims file, the Board finds that 
the evidence demonstrates that the veteran's currently 
diagnosed left knee Osgood-Schlatter disease was incurred in 
service.  The veteran's service medical records include a 
January 2003 report of Medical Evaluation Board Proceedings 
which notes that Osgood-Schlatter disease of the left knee 
existed prior to service.  There is no determination as to 
whether this disease was permanently aggravated by service.  
A January 2003 Medical Evaluation Board Narrative Summary 
notes that the veteran's bilateral knee pains, more on the 
left, started during basic training.  X-ray examination 
showed Osgood-Schlatter disease on the left.  The diagnoses 
was bilateral knee pain (degenerative joint disease) and 
Osgood-Schlatter disease of the left knee.  A September 2002 
Chronological Record of Medical Care which notes that the 
veteran's was "advancing with the Osgood-Schlatter's 
disease."  These records also note that the veteran was on 
permanent profile for his knee since November 2002.  Thus, 
the veteran's service medical records demonstrate in-service 
incurrence of a disease and a chronic disability resulting 
from the disease.  38 C.F.R. § 3.303(a), (b).  

The veteran currently complains of left knee pain.  A July 
2003 report of VA examination notes the veteran's complaints 
of continued knee pain.  The diagnoses were patella 
tendonitis and probably patella chondromalacia and 
degenerative joint disease, no evidence for compartmental 
disease, mild loss of function, and history of Osgood 
Schlatter's disease of the left tibia, probably of no 
significance.  

Upon consideration of the foregoing, as the medical evidence 
demonstrates that Osgood-Schlatter disease was first 
identified during service and resulted in chronic left knee 
disability, entitlement to service connection for Osgood-
Schlatter disease, left knee, is warranted.


ORDER

Service connection for Osgood-Schlatter disease, left knee, 
is granted.


REMAND

Unfortunately, a remand is required with respect to the issue 
of entitlement to an initial compensable rating for residuals 
of a ganglion cyst, right wrist.  Although the Board regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claims 
so that he is afforded every possible consideration.

During his May 2004 hearing, the veteran testified that this 
service connected right wrist is productive of constant pain 
and limited motion.  Specifically, he reported that he is 
unable to lift in excess of two pounds.  

The Board observes that the veteran was afforded a VA 
examination in July 2003 in connection with this claim and 
that a report of this examination is associated with his 
claims file.  However, although this examination report notes 
the veteran's history of falling and injuring his right wrist 
several times during his period of military service as well 
as his complaints of residual right wrist pain, it is devoid 
of objective findings or diagnosis with respect to the right 
wrist.  Thus, this examination reports does not include the 
clinical findings necessary to adequately evaluate the 
veteran's right wrist claim.  See 38 U.S.C.A. § 5103A(d)(1) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
evidence does not adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
March 2003, the date of his discharge 
from military service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA examination 
by the appropriate specialist to determine 
the current severity of his right wrist 
ganglion cyst.  All indicated testing 
should be conducted.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to record pertinent 
medical complaints, symptoms, and clinical 
findings.  Photographs of the affected 
area should be taken.  Any functional loss 
of the right wrist associated with the 
service-connected disability should be 
described.  The doctors must provide 
comprehensive reports including complete 
rationales for all opinions and 
conclusions reached.

4.  After completion of the above, and 
any additional development deemed 
necessary, the RO should review the issue 
on appeal, with consideration of all 
applicable laws and regulations.  If the 
issue on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


